Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an antenna system comprising inter alia: a dielectric substrate, having a first surface and a second surface opposite to each other; a first dipole antenna element, disposed on the first surface of the dielectric substrate, wherein the first dipole antenna element comprises a first radiation element and a second radiation element, the first radiation element has a first notch, and the second radiation element comprises a first protruding portion extending into the first notch; and a second dipole antenna element, disposed on the second surface of the dielectric substrate, wherein the second dipole antenna element comprises a third radiation element and a fourth radiation element, the third radiation element has a second notch, and the fourth radiation element comprises a second protruding portion extending into the second notch; wherein the first dipole antenna element and the second dipole antenna element are substantially perpendicular to each other.

Citation of Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killen et al (US 2004/0001027) teach a dipole antenna formed on a dielectric substrate having a plurality of regions, wherein first and second dipole radiating elements defining conductive paths are selectively formed on first characteristic regions.









CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/        	 Primary Examiner, Art Unit 2845